      Case 1:18-cv-06626-ALC-KNF Document 114 Filed 07/24/19 Page 1 of 1
                                                                            USDCSDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
                                                                            DOC#:   ___ _ __
                                                                            ELECTRONICALLY FILED
                                                                                        __,, _,..
                                                                            DATEFILED: 7 /J.'-1 / /Cf
ACTAVA TV, INC., et al.,

                              Plaintiffs,
          -against-                                                               ORDER
                                                                           18 CV 6626 (ALC) (KNF)
JOINT STOCK COMP ANY "CHANNEL ONE
RUSSIA WORLDWIDE," et al.,


                               Defendants.
--------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

          The plaintiffs have requested the issuance of letters rogatory in the above-captioned action.

Defendants oppose the request. The Court, having considered the parties' arguments for and against

this request, has determined to grant the plaintiffs' request subject to the following conditions: the

plaintiffs shall, on or before July 29, 2019: (1) modify the caption of the proposed Order and Request

To Take Evidence Abroad ofMatvil Corp. (Letters Rogatory) to reflect the replacement of "Closed

Joint Stock Company 'TV DARIAL"' with "Open Joint Stock Company 'ACCEPT'" as reflected in

the Amended Complaint; and (2) provide to the Court the relevant text(s) of the cited law, that is,

Canada Evidence Act, R.S.C. 1985, chapter C-5, and Ontario Evidence Act, R.S.O. 1990, chapter E-

23, together with an explanation of the applicability of the law in this circumstance.

Dated: New York, New York                                    SO ORDERED:
       July 24, 2019

                                                             KEVIN NATHANIEL FOX
                                                             UNITED STATES MAGISTRATE JUDGE
